Citation Nr: 1108508	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  09-40 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a bilateral eye condition, to include bilateral primary open-angle glaucoma (POAG), cataracts, and presbyopia.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. dR. Dale


INTRODUCTION

The Veteran had active military service from March 1964 to March 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 


REMAND

The Veteran seeks service connection for a bilateral eye condition, which he avers had its onset in service.  

The evidence shows that the Veteran has been diagnosed with multiple eye disorders, including POAG.  In Clemons the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In light of the Court's decision in Clemons, the Board has re-characterized the issue on appeal as entitlement to service connection for a bilateral eye condition, to include bilateral primary open-angle glaucoma (POAG), cataracts, and presbyopia.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

Service treatment records (STRs) include a March 1964 report of medical history that indicated the Veteran had a single episode of conjunctivitis two years prior and no recurrence or sequalae.  An enlistment examination indicated that the Veteran's eyesight was 20/20 in both eyes.  Another report of medical history dated in January 1967 showed that the Veteran was diagnosed with blepharitis five years prior in the right eye with no recurrence.  The January 1967 separation examination marked the ophthalmoscopic examination as abnormal but indicated that the disc was within normal limits.  

VA medical records indicate that the Veteran complained of impaired vision when bending over.  He was diagnosed with POAG, cataracts and presbyopia in each eye.  The physician noted the Veteran had an elevated intraocular pressure and a family history.  See July 2003 VA medical records.  Another assessment showed diagnoses of POAG each eye versus ocular hypertension.  The physician noted that the defects noted on previous field right eye were not consistent with glaucomatous field loss although the Veteran exhibited high intraocular pressure.  See July 2003 to July 2008 VA medical records.  The Veteran underwent trabeculectomy revision surgery in his left eye in December 2008.  

Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence that the veteran has a current disability (or persistent or recurrent symptoms of a  disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  The Veteran has not been afforded a VA examination.  In light of the information above, the Veteran should be accorded a compensation and pension (C&P) eye examination for an opinion as to whether any current bilateral eye condition pre-existed service and was aggravated thereby, or originated in or is related to active service.  

Since the claims file is being returned it should also be updated to include recent VA treatment records dating from January 29, 2009.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, for the following action: 

1.  Request medical records from the Memphis VAMC dating from January 29, 2009, including any ophthalmology examinations.  If no further treatment records exist, the claims file should be documented accordingly.

2.  Schedule the Veteran for an examination to determine the nature, extent, onset and etiology of any bilateral eye disorder found to be present.  The examiner should render an opinion as to whether it is more likely than not (meaning likelihood greater than 50%), at least as likely as not (meaning likelihood of at least 50%), or less likely than not or unlikely (meaning that there is a less than 50% likelihood) that current bilateral eye disorders, to include POAG, cataracts, presbyopia and any other disorders found on examination, are related to or had their onset during service.  The examiner should provide the Veteran with an opportunity to explain the problems he was having with his eyes in service and thereafter and should consider his statements in providing the opinion.  The rationale for all opinions expressed should be provided.  The claims file must be made available to, and reviewed by, the examiner, and the examination report must reflect that the claims file was reviewed.  All indicated tests must be performed, and all findings reported in detail.  

3.  After the requested development has been completed, and after undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit sought remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


